Name: Commission Regulation (EC) No 727/97 of 24 April 1997 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: political geography;  agricultural activity;  health;  trade;  electrical and nuclear industries;  deterioration of the environment
 Date Published: nan

 Avis juridique important|31997R0727Commission Regulation (EC) No 727/97 of 24 April 1997 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station Official Journal L 108 , 25/04/1997 P. 0016 - 0018COMMISSION REGULATION (EC) No 727/97 of 24 April 1997 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power stationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station (1), as amended by Regulation (EC) No 686/95 (2), and in particular Article 6 thereof,Whereas, in accordance with Regulation (EEC) No 737/90, the Commission shall adopt a list of products excluded from its application;Whereas most agricultural products currently imported from third countries are free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present a negligible risk to health;Whereas the list of products excluded from the application of Regulation (EEC) No 737/90, established by Commission Regulation (EC) No 3034/94 (3), has to be extended to take this into account;Whereas the measures provided in this Regulation are in accordance with the opinion of the ad hoc Committee instituted by Regulation (EEC) No 737/90,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3034/94 is hereby repealed.Article 2 All products other than those listed in the Annex are excluded from the scope of Regulation (EEC) No 737/90.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 82, 29. 3. 1990, p. 1.(2) OJ No L 71, 31. 3. 1995, p. 15.(3) OJ No L 321, 14. 12. 1994, p. 25.ANNEX List of products to which Regulation (EEC) No 737/90 is applicable >TABLE>